DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  October 21, 20202 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on October 21, 2020.  As directed by the amendment: claim(s) 1, 2, 4-5, 7 and 22-25 have been amended, claim(s) 26 and 29-33 have been cancelled, and claim(s) 34-39 have been added. Thus, claims 1-9, 22-25, 27-28, and 34-39 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 10, filed October 11, 2020, with respect to objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. The applicant principally argues that the prior art does not teach the newly amended claims. The examiner respectfully disagrees. The applicant argues that .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 22-24, 34-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over  Itkowitz (US 2014/0018960 A1) in view of Young (US 2013/0207890 A1)
Regarding claim 1, Itkowitz discloses a mechanically ungrounded master control device comprising: a rigid chassis (e.g. [0070]-[0072]; Fig 2B:225); a shaft having a first end and a second end (e.g. [0070] Fig 2B:243), the shaft rotatably coupled to the rigid chassis at the first end of the shaft (e.g. [0070] Fig 2B:243), the shaft being rotatable about a longitudinal axis with reference to the rigid chassis (e.g. [0070]; [0075] Fig 2B:243); at least one pivotable finger engagement device pivotally coupled to the shaft and configured to engage with a first finger of a user’s hand operating the ungrounded 241a); at least one sensor of a position and an orientation of the rigid chasses in a physical environment (e.g. [0079] 245 electromagnetic sensor); a first switch coupled to the shaft and manipulatable by a second finger of the user’s hand while the first finger of the user’s hand is engaged with the at least one pivotable finger engagement device (e.g. [0074] 226 the switch is coupled to the rigid chassis which is coupled to the shaft), wherein the rigid chassis extends from the first end of the shaft in a path adjacent to the shaft, the path offset from the longitudinal axis (e.g. [0070]-[0072]; Fig 2B:225 the rigid chassis extends circumferentially from the shaft). Itkowitz is silent regarding a plate pivotally coupled to the rigid chassis and positioned closer to the second end of the shaft than to the first end of the shaft, the plate configured to contact a backside of the user’s hand, the plate being pivotable about a plate axis with reference to the rigid chassis, and the plate axis being nonparallel to the longitudinal axis.
However, Young discloses a method, device and system for creating control signals having a plate pivotally coupled to the rigid chassis and positioned closer to the second end of the shaft than to the first end of the shaft, the plate configured to contact a backside of the user’s hand (e.g. [0080]-[0081] 116/117 the clasp of 116 attached to the back of the hand with the strap 117 the clasp 116 being positioned the furthest away as it is on the backside of the user’s hand), the plate being pivotable about a plate axis with reference to the rigid chassis, and the plate axis being nonparallel to the longitudinal axis (e.g. [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Itkowitz to incorporate the teachings of Young to have a plate pivotally 
Regarding claim 2, modified Itkowitz discloses wherein the at least one pivotable finger engagement device has an end pivotable toward the shaft and (e.g. Itkowitz Fig 2B:246), the at least one pivotable finger engagement device is configured to control movement of a tool end effector (e.g. Itkowitz [0077]-[0078]).
Regarding claim 4, modified Itkowitz discloses wherein the plate is pivotally coupled to the rigid chassis at only one side of the plate (e.g. Young [0080]-[0081] 116/117 the clasp of 116 attached to the back of the hand with the strap 117); and the plate is configured for attachment to the backside of a user’s hand via a strap coupled to the plate and configured to contact and wrap around a palm of the user’s hand (e.g. Itkowitz [0063]; [0071]-[0073] 225).
Regarding claim 5, modified Itkowitz is silent regarding the rigid chassis further comprises a first portion and a second portion slidably engages with the first portion; the second portion is pivotally coupled to the plate; and the second portion extend along an axis parallel to and offset from the longitudinal axis.  Modified Itkowitz does disclose the rigid chassis further including a slide portion, the slide portion pivotally coupled to the plate (e.g. Itkowitz: [0075] the cuff is attached to the shaft which is slidably mounted to the grip) and extending along an axis parallel to and offset from the longitudinal axis (e.g. Itkowitz: Fig 2B:225 Young: Fig 1 120). While modified Itkowitz is silent regarding the rigid chassis having two portions this is simply a separation of parts, and separating 
Regarding claim 6, modified Itkowitz is silent regarding wherein the at least one sensor includes a six degree of freedom electromagnetic sensor. However, it does disclose the use of an electromagnetic sensor in order to track position and orientation information (e.g. [0079] 245 electromagnetic sensor). Furthermore, it discloses the device has at least seven degrees of freedom (e.g. [0066]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Itkowitz to have an electromagnetic sensor with at least six degrees of freedom since the device itself has seven degrees of freedom.
Regarding claim 7, modified Itkowitz discloses further comprising a processor mechanically coupled to the rigid chassis (e.g. Itkowitz 190 [0064]-[0065]; [0168]).
Regarding claim 8, modified Itkowitz discloses wherein: the at least one pivotable finger engagement device comprises two pivotable finger engagement devices pivotally coupled to the shaft (e.g. Itkowitz [0076]-[0077] 241a).
Regarding claim 9, modified Itkowitz is silent regarding wherein the first switch is positioned on the shaft between the two pivotable finger engagement devices. However, it would have been obvious to one of ordinary skill in the art to modify the position of the switch to the shaft (e.g. Itkowitz Fig 2A; [0060]) as Itkowitz discloses that it can be located on the shaft in a different embodiment.
Regarding claim 22, modified Itkowitz discloses wherein the second portion extends along a side of the user’s hand as the user’s hand operates the mechanically Itkowitz Fig 2B the strap extends around the side of the hand of the user).
Regarding claim 23, Modified Itkowitz is silent regarding wherein the rigid chassis comprises a first portion and a second portion; the first portion is rotatably coupled to the shaft and extends at an angle skewed relative to the longitudinal axis of the shaft; the second portion is coupled between the first portion and the plate extends parallel to and offset from the longitudinal axis of the shaft; and the plate is pivotally couple to the second portion. Modified Itkowitz does disclose the rigid chassis extends at an angle skewed relative to the longitudinal axis of the shaft (e.g. Itkowitz: [0075] the cuff is attached to the shaft which is slidably mounted to the grip) and extending along an axis parallel to and offset from the longitudinal axis (e.g. Itkowitz: Fig 2B:225 Young: Fig 1 120). While modified Itkowitz is silent regarding the rigid chassis having two portions this is simply a separation of parts, and separating a single piece into two pieces. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 24, modified Itkowitz discloses wherein: the master control device comprises a second switch on one of the first or second portions of the rigid chassis (e.g. Itkowitz [0060]; [0074] 226 the system discloses utilizing multiple switches throughout the device); and the second switch accessible by one or more other fingers of the user’s hand that are different than the first and second fingers of the user’s hand (e.g. Itkowitz [0074] 226).
Regarding claim 34, modified Itkowitz discloses a palm of the user’s hand is positioned between the plate and the shaft, the palm and the plate intersected by the longitudinal axis of the shaft (e.g.  Itkowitz [0070] Fig 2B:243 Young: [0080]-[0081] 116/117 the clasp of 116 attached to the back of the hand with the strap 117 the clasp 116 being positioned the furthest away as it is on the backside of the user’s hand).
Regarding claim 35, Itkowitz discloses a mechanically ungrounded master control device comprising: a rigid chassis (e.g. [0070]-[0072]; Fig 2B:225); a shaft having a first end and a second end (e.g. [0070] Fig 2B:243), the shaft rotatably coupled to the rigid chassis at the first end of the shaft (e.g. [0070] Fig 2B:243), the shaft being rotatable about a longitudinal axis with reference to the rigid chassis (e.g. [0070]; [0075] Fig 2B:243); at least one pivotable finger engagement device pivotally coupled to the shaft, having an end pivotable toward the shaft, and configured to engage with a first finger of a user’s hand operating the underground master control device (e.g. [0076]-[0077] 241a); at least one sensor of a position and an orientation of the rigid chassis in a physical environment (e.g. [0079] 245 electromagnetic sensor); a first switch coupled to the shaft and manipulatable by a second finger of the user’s hand while the first finger of the user’s hand is engaged with the at least one pivotable finger engagement device (e.g. [0074] 226 the switch is coupled to the rigid chassis which is coupled to the shaft); Itkowitz is silent regarding a plate rigidly coupled to a pivot joint member, the pivot joint member pivotally coupled to the rigid chassis, wherein: the rigid chassis extends such that the plate is positioned closer to the second end of the shaft than to the first end of the shaft, the plate is configured to contact a backside of the user’s hand, the plate being pivotably about a plate axis with reference to the rigid chassis, and the plate axis is nonparallel to the longitudinal axis.
However, Young discloses a method, device and system for creating control signals having a plate pivotally coupled to the rigid chassis and positioned closer to the 116/117 the clasp of 116 attached to the back of the hand with the strap 117 the clasp 116 being positioned the furthest away as it is on the backside of the user’s hand), the plate being pivotably about a plate axis with reference to the rigid chassis, and the plate axis is nonparallel to the longitudinal axis (e.g. [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Itkowitz to incorporate the teachings of Young to have a plate pivotally coupled to the rigid chassis and configured to contact a backside of the user’s hand, the plate being pivotable about a plate axis with reference to the rigid chassis, and the plate axis being nonparallel to the longitudinal axis for the purpose of being able to adjust device on the user for comfort.
Regarding claim 36, modified Itkowitz discloses wherein: the rigid chassis extends from the first end of the shaft in a path adjacent to the shaft, the path offset from the longitudinal axis (e.g. Itkowitz [0070]-[0072]; Fig 2B:225 the rigid chassis extends circumferentially from the shaft).
Regarding claim 38, modified Itkowitz discloses wherein: the rigid chassis comprises a first portion (e.g. Itkowitz: [0070]-[0071]  Fig 2B:225) and a second portion (e.g. Itkowitz: [0070]-[0071]  Fig 2B:227), the first portion is rotatably coupled to the second end of the shaft and extends on the path adjacent to the shaft at an angle skewed relative to the longitudinal axis of the shaft (e.g. Itkowitz [0070]; [0075] Fig 2B:243); the second portion is coupled between the first portion and the plate and extends parallel to and offset from the longitudinal axis of the shaft (e.g. Itkowitz: [0070]- Fig 2B:225Young: [0080]-[0081] [0133]116/117 the clasp of 116 attached to the back of the hand with the strap 117 the clasp 116 being positioned the furthest away as it is on the backside of the user’s hand); and the plate is pivotally coupled, at only one side of the plate, to the second portion (e.g. Young: [0133]).
Regarding claim 39, modified Itkowitz discloses wherein the first portion is slidably engaged with the second portion (e.g. Itkowitz Fig 2B:225/227 [0070]-[0071] the strap can be a Velcro which allows the first portion and the second portion to be slidably engaged).
Claims 3 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz in view of Itkowitz (US 2011/0118753 A1), hereinafter Itkowitz ‘11.
Regarding claims 3 and 37, Itkowitz is silent regarding further comprising a rotation sensor mechanically coupled to the rigid chassis and configured to detect a rotational motion of the at least one pivotable finger engagement device about the longitudinal axis of the shaft.
However, Itkowitz ’11 discloses a master finger tracking device and method for use in a minimally invasive surgical system further comprising a rotation sensor mechanically coupled to the rigid chassis and configured to detect a rotational motion of the at least one pivotable finger engagement device about the longitudinal axis of the shaft (e.g. [0133] 211/212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Itkowitz to incorporate the teachings of Itkowitz ’11 further comprising a rotation sensor mechanically coupled to the rigid chassis and configured to detect a rotational motion of the at least one pivotable finger Itkowitz’11: [0133]-[0134]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								August 25, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792